       Case 7:20-mc-00020 Document 1 Filed 08/27/20 Page 1 of 2 Pageid#: 1




                        IN THE UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF VIRGINIA


 FIRST NATIONAL BANK OF
 PENNSYLVANIA, successor by merger to
 Yadkin Bank AND BANK CAPITAL
 SERVICES, LLC d/b/a F.N.B. Equipment
 Finance,
                                                     Civil Action No.: 7:20mc20
                            Plaintiffs,
 v.

 INDEPENDENCE LUMBER, INC. and J.
 RANDALL ELLER,

                            Defendants.

                               NOTICE OF REGISTRATION OF
                         ORDER APPOINTING RECEIVER OF PROPERTY

This Notice is filed in accordance with 28 U.S.C. § 754.

         On July 10, 2020, First National Bank of Pennsylvania, successor by merger to Yadkin

Bank, and Bank Capital Services, LLC d/b/a F.N.B. Equipment Finance filed a Complaint against

Independence Lumber, Inc. and J. Randall Eller in the United States District Court for the Middle

District of North Carolina in Civil Action No. 1:20-cv-637 (the “Complaint”) as well as an

Emergency Motion to Appoint Receiver (the “First Motion to Appoint Receiver”).

         On July 20, 2020, the Court entered an Order Appointing Receiver (the “First Receivership

Order”). As more fully stated therein, the First Receivership Order appointed Aurora Management

Partners as Receiver (“Receiver”) pursuant to Federal Rule of Civil Procedure 66 for the assets,

business, and operations of Defendant Independence Lumber, Inc. and certain assets owned by

Defendant J. Randall Eller that were pledged as collateral security for the loans.




61423/0001-21146260v1
       Case 7:20-mc-00020 Document 1 Filed 08/27/20 Page 2 of 2 Pageid#: 2




         Following its appointment, the Receiver identified assets subject to the First Receivership

Order, which are located in federal districts other than the Middle District of North Carolina,

including assets believed to be located in this district.

         The Receiver filed a Motion for Order Reappointing Receiver (the “Second Motion to

Appoint Receiver”) on August 14, 2020, which was granted on August 19, 2020 by entry of an

Order Reappointing Receiver (the “Second Receivership Order”).

         Receiver hereby registers and files the Complaint, the First Receivership Order, and the

Second Receivership Order, attached hereto as Exhibits A, B , and C, respectively.

         Any inquiries or responses to this Notice and Registration should be directed to lead

counsel in the case pending in the Middle District of North Carolina and addressed as follows:

                  Cole Schotz, P.C.
                  Attn: Gary Leibowitz
                  300 E. Lombard Street
                  Suite 1450
                  Baltimore, MD 21202
                  GLeibowitz@coleschotz.com

Dated: August 27, 2020

                                                COLE SCHOTZ P.C.

                                                 /s/ Andrew L. Cole
                                                Andrew L. Cole (Va. Bar No. 48180)
                                                Cole Schotz P.C.
                                                300 E. Lombard St., #1450
                                                Baltimore, MD 21202
                                                (410) 230-0660
                                                acole@coleschotz.com
                                                Counsel for Aurora Management Partners
                                                as Federal Receiver for Independence Lumber, Inc.




                                                   2
61423/0001-21146260v1
